Citation Nr: 0032765	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-19 817	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manila, the Republic of the 
Philippines

                  

THE ISSUE

Basic eligibility for VA benefits.



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



FINDING OF FACT

The Department of the Army has certified that the veteran had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces. 


CONCLUSION OF LAW

The appellant is not a veteran of active military, naval or 
air service and did not have recognized service with the 
Armed Forces of the United States so as be eligible for VA 
benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107, 5107 (West 
1991); 38 C.F.R. 3.1[d], 3.6, 3.8, 3.9, 3.203 [1992]. 


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for veteran's disability benefits has five elements:  
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability, and (5) effective date of the disability.  
D'Amico v. West, 209 F.3d 1322 (2000); Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000). 

With regard to the first element of a claim for VA benefits, 
eligibility for such benefits is predicated upon an 
individual's legal status as a veteran of active military, 
naval or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 
C.F.R. §§ 3.1(d), 3.6.  Service in the Philippine Scouts and 
in the Organized Military Forces of the government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for the purposes of 
certain VA benefits, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.8, 3.9. 

The provisions of 38 C.F.R. §§ 3.8 and 3.9 state that 
certifications by the service department will be accepted as 
establishing periods of recognized service as a Philippine 
Scout, a member of the Philippine Commonwealth Army serving 
with the Armed Forces of the United States, or as a 
guerrilla.  Moreover, it has been held by the United States 
Court of Veterans Appeals (now re-named as the United States 
Court of Appeals for Veterans Claims (Court)) that the 
service department determination as to a claimant's service 
shall be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 
530 (1992). 

The record shows that in September 1998, the claimant 
submitted an application for pension and compensation 
benefits based upon his claimed service in the United States 
Army.  In another submission of November 1998, he reported 
having served from April 1942 to June 1946 as a "USAFFE 
Guerilla."  He left the form blank when asked for his 
service number.  He also left the form blank when asked 
whether he served under another name.

The RO provided this information to the United States Army 
Reserve Personnel Center.  In February 1999, the United 
States Army Reserve Personnel Center reviewed the case and 
certified that the "subject has no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

As already noted, this service department determination as to 
the nature of the claimant's service is binding on the Board.  
Duro, supra.  Therefore, the Board is constrained to accept 
this certification and uphold the RO's determination that the 
claimant lacks eligibility for VA benefits.


ORDER

Basic eligibility for VA benefits is not established and the 
appeal is denied.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

